
	
		II
		111th CONGRESS
		1st Session
		S. 153
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 6, 2009
			Mr. McCain (for himself
			 and Mr. Kyl) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
			
		
		A BILL
		To amend the National Trails System Act to
		  designate the Arizona National Scenic Trail.
	
	
		1.Short titleThis Act may be cited as the
			 Arizona National Scenic Trail
			 Act.
		2.Designation of arizona national scenic
			 trailSection 5(a) of the
			 National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the end
			 the following:
			
				(27)Arizona national scenic trail
					(A)In generalThe Arizona National Scenic Trail,
				extending approximately 807 miles across the State of Arizona from the
				U.S.-Mexico international border to the Arizona-Utah border, as generally
				depicted on the map entitled Arizona National Scenic Trail and
				dated December 5, 2007, to be administered by the Secretary of Agriculture, in
				consultation with the Secretary of the Interior and appropriate State, tribal,
				and local governmental agencies.
					(B)Availability of mapThe map shall be on file and available for
				public inspection in appropriate offices of the Forest
				Service.
					.
		
